Citation Nr: 1610466	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability, other than asbestosis, manifested by a lung infection, to include as due to asbestos exposure.  

2.  Entitlement to service connection for phrenic nerve with calcified lymph nodes, to include as due to asbestos exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to various exposures such as asbestos and contaminated water.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and one additional witness
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to March 1950 and from September 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2014 decision, the Board remanded the appeal to afford the Veteran a Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in October 2014 and a copy of that transcript is of record.  

The Board notes that a June 2009 Board decision denied the Veteran's claim of service connection for asbestosis.  The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Here, the Board finds that the Veteran has filed a claim for a different diagnosed disease and therefore, new and material evidence is not needed.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2011 to October 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lung infection, phrenic nerve with calcified lymph nodes, and erectile dysfunction are due to his in-service asbestos exposure.  The Veteran also contends that his erectile dysfunction is due to exposure to environmental hazards in China, Guam, and at Camp Lejeune.  The Veteran also contends that his erectile dysfunction is related to an in-service kidney infection.  See December 2010 claim; see also October 2014 Board hearing.  

First, at the October 2014 Board hearing, when testifying about his phrenic nerve, the Veteran testified that the VA put two stents in his heart in 2012 and he had "the operation on both sides" in 2012.  A review of the Veteran's claims file only reveals VA treatment records dated August 2011 to October 2011.  As such, a remand is necessary to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in a September 2009 statement the Veteran reported that he was hospitalized in January 1951 at Camp Lejeune, for a week or longer, for a serious lung infection.  A July 2004 Request for Information shows that the Veteran's complete medical/dental record was mailed.  However, the Board notes that records of in-patient hospital treatment are often kept in a separate location from service treatment records, and therefore a specific request for these records is needed.

Finally, a February 1998 private treatment record shows that the Veteran had very hard calcified lymph nodes all around the phrenic nerve.  A May 2014 private x-ray showed calcified granuloma "(scarring from a previous infection)" in the right upper chest and calcified hilar lymph nodes "(lymph nodes in the center of the chest)".  The Veteran also reported on his December 2010 that he started having erectile dysfunction in 1993.  Additionally, the Veteran has reported in-service exposure to asbestos and various other contaminants.  The Board acknowledges that the record currently reflects that the Veteran did not seek treatment for his claimed conditions until many years after service.  However, this is this is not inconsistent with the latent period for asbestos related diseases.  See M21-1MR, Part IV, Subpart ii, Ch. 2, sec. C (9)(d).  The Board finds, when taken together, this evidence satisfies the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for obtaining a VA examination and nexus opinion.  As such, on remand the Veteran should be afforded VA examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent outstanding VA or private treatment records for his claimed disorders.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Obtain VA treatment records dated 2011 to the present.  

3. Associate with the claims file any in-patient treatment records for the Veteran's reported in-service hospitalization at Camp Lejeune in January 1951.   
4. Then, schedule the Veteran for VA examination with the appropriate medical professional to determine the nature and etiology of his claimed lung infection.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether the Veteran has a current diagnosis of a disability, other than asbestosis, manifested by a lung infection.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lung disability, other than asbestosis, is related to his military service, to include exposure to asbestos?

In so opining, the examiner should address the other lay and medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. Then, schedule the Veteran for VA examination with the appropriate medical professional to determine the nature and etiology of his phrenic nerve with calcified lymph nodes.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether the Veteran has a current diagnosis of a phrenic nerve with calcified lymph nodes (see February 1998 private treatment record and May 2014 x-ray).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed phrenic nerve with calcified lymph nodes is related to his military service, to include exposure to asbestos?

In so opining, the examiner should address the other lay and medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6. Then, schedule the Veteran for VA examination with the appropriate medical professional to determine the nature and etiology of his claimed erectile dysfunction.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to his military service, to include exposure to asbestos and contaminated water?

In so opining, the examiner should address the other lay and medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



